DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 02/03/2021.  Claims 1 and 3-21 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (U.S. 2014/0309884 A1) in view of Yopp (U.S. 2013/0234844 A1).

Claim 1, Wolf teaches:
A safety alert system for a vehicle (Wolf, Paragraph [0008]), the safety alert system comprising: 
a controller (Wolf, Fig. 1: 18) connected to the vehicle (Wolf, Fig. 1: 10, Paragraph [0009], The control or electronic control unit or processor 18 is connected to a mirror assembly 20 of the vehicle 10.), the vehicle being in a stop mode, the stop mode including an issuing of a stop command to an approaching vehicle by way of flashing lights and/or an extending of a stop sign (Wolf, Paragraph [0019], The subject vehicle may issue a warning by flashing exterior lights of the subject vehicle, which is functionally equivalent to a stop mode.  The subject vehicle begins the flashing of the lights as it detects the other vehicle approaching the subject vehicle, i.e. begins the stop mode.); 
at least one detector (Wolf, Fig. 1: 14a-14d) mounted to the vehicle (Wolf, Paragraph [0009], Imaging sensor or cameras 14a-14d may be located at 4 different sides of the vehicle.), the at least one detector being in communication with the controller (Wolf, Paragraph [0009], The control or electronic control unit or processor 18 processes image data captured by the cameras.); and 
at least one alarm communicatively coupled to the controller (Wolf, Paragraph [0014], The car2car/car2x telematics system transmits an alert or warning to a following vehicle based on data indicating that the following vehicle may be tailgating and/or a hazardous condition exists.  Thus, the car2car/car2x telematics system is coupled to the ECU 18 because the ECU 18 must first determine that the following vehicle is tailgating and/or a hazardous condition exists based on data from the sensors/cameras 14a-14d.  Additionally, the system includes methods of providing an alert to the driver of the subject vehicle and to other drivers via the subject vehicle itself (see Wolf, Paragraph [0019]).), the detector sensing an approaching vehicle velocity (Wolf, Paragraph [0015], The system determines the difference in speed of the subject vehicle to a closing vehicle.  The system must know both the speed of the subject vehicle and the speed of the closing vehicle in order to determine the difference between the speeds.) and distance of the approaching vehicle (Wolf, Paragraph [0015], The system determines a distance from the subject vehicle to the rearward approaching vehicle.), the detector sending a signal to the controller representative of the velocity and distance of the approaching vehicle, the system using the signal to determine if the approaching vehicle is decelerating (Wolf, Paragraph [0015], The system calculates a deceleration ratio based on the determined speed and distance of an approaching vehicle.  The deceleration ratio is thus a deceleration value.), and the system activating the at least one alarm (Wolf, Paragraph [0019]) based on the deceleration value (Wolf, Paragraph [0015], The system determines, based on at least the deceleration ratio, whether or not an approaching vehicle is likely to be able to come to a stop before reaching the subject vehicle.  A warning may be provided to the driver of the subject vehicle based on the determination.), the at least one alarm being at least one of a visual alarm and an acoustic alarm oriented toward people proximate the vehicle (Wolf, Paragraph [0019], An optical signal or alert may be provided to alert drivers of other vehicles, including the approaching vehicle, which are people proximate the vehicle.  The term proximate is interpreted as people who are within a distance to be capable of seeing the visual alarm, e.g. the flashing lights.). 
Wolf does not explicitly teach:
The controller using the signal and activating; and
determine if the approaching vehicle is decelerating within a predetermined level, the controller activating the at least one alarm if the deceleration value is not within a predetermined level, and 
a visual alarm and an acoustic alarm oriented toward people about to enter the vehicle.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the control or electronic control unit (ECU) or processor 18 to execute the steps of using the signal and activating.  The control or electronic control unit (ECU) or processor 18 processes image data captured by the cameras and provides displayed images at a display device 16 for viewing by the driver of the vehicle (see Wolf, Paragraph [0009]).  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.
determine if the approaching vehicle is decelerating within a predetermined level, the controller activating the at least one alarm if the deceleration value is not within a predetermined level, the system determines if an incoming or approaching vehicle is likely to be able to come to a stop before reaching the subject vehicle based on the calculated deceleration ratio (see Wolf, Paragraph [0015]).  Therefore, if the deceleration ratio indicates that an impact is likely or imminent or unavoidable, the deceleration ratio is therefore not within a predetermined level, i.e. a level at which the impact is not likely or imminent or unavoidable.
Yopp teaches:
An alarm oriented toward people about to enter the vehicle (Yopp, Paragraph [0020], The vehicle warns a user that may enter an area near a door of the vehicle of an unsafe condition, either visually and/or audibly.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Wolf by integrating the teaching of a warning system as taught by Yopp.
The motivation would be to accurately warn people entering or exiting a vehicle to provide for their safety (see Yopp, Paragraph [0005]).

Claim 3, Wolf in view of Yopp further teaches:
The at least one alarm is actively directed toward the approaching vehicle (Wolf, Paragraphs [0014] and [0019], It would have been obvious to one of ordinary skill in the art for the control or electronic control unit (ECU) or processor 18 to control the telematics system to transmit the alert or warning to the approaching vehicle.).

Claim 4, Wolf in view of Yopp further teaches:
The at least one alarm includes a plurality of alarms including a first alarm and a second alarm (Wolf, Paragraphs [0014] and [0019]), the first alarm being directed toward the approaching vehicle (Wolf, Paragraph [0014] and [0019], The car2car alert or warning directed toward a tailgating vehicle may be a first alarm, as well as the optical signal or alert directed toward the approaching vehicle.  A first alarm is thus interpreted as an alarm or alert intended for the driver of the approaching vehicle.), the second alarm being generally directed to people in or proximate to the vehicle having the safety alert system (Wolf, Paragraph [0019], The optical signal or alert may also be directed towards drivers of other vehicles, which are in or proximate to the vehicle having the safety alert system because the other drivers would be able to perceive the alert.  An alert may also be provided to the driver of the subject vehicle (see Wolf, Paragraph [0015]).  The second alarm is thus interpreted as an alarm or alert intended for drivers other than the driver of the approaching vehicle or for the driver of the subject vehicle.), the controller being communicatively coupled to both the first alarm and the second alarm (Wolf, Paragraph [0014], The car2car/car2x telematics system transmits an alert or warning to a following vehicle based on data indicating that the following vehicle may be tailgating and/or a hazardous condition exists.  Thus, the car2car/car2x telematics system is coupled to the ECU 18 because the ECU 18 must first determine that the following vehicle is tailgating and/or a hazardous condition exists based on data from the sensors/cameras 14a-14d.  Additionally, the system includes methods of providing an alert to the driver of the subject vehicle and to other drivers via the subject vehicle itself (see Wolf, Paragraph [0019]).).

Claim 5, Wolf in view of Yopp does not explicitly teach:
The controller determines if the deceleration of the approaching vehicle is within an other predetermined level.


Claim 6, Wolf in view of Yopp further teaches:
If the deceleration of the approaching vehicle is not within the predetermined level, but is within the other predetermined level then the controller activates the first alarm (Wolf, Paragraphs [0014] and [0019], If the approaching vehicle is tailgating or in a potentially unsafe manner that includes an excitation level (see Wolf, Fig. 3), the system generates an alert directed towards the driver of the approaching vehicle.).

Claim 7, Wolf in view of Yopp further teaches:
If the deceleration of the approaching vehicle is not within the predetermined level and is not within the other predetermined level then the controller activates the first alarm and the second alarm (Wolf, Paragraph [0019], If the deceleration ratio indicates that impact is imminent or unavoidable, then the deceleration ratio is at a value that is not within the predetermined level or the other predetermined level, which represent values in which the approaching vehicle is still able to come to a stop before reaching the subject vehicle.  Thus, it would have been obvious to one of ordinary skill in the art for the alert transmitted towards the driver of the approaching vehicle and adjacent vehicles ).

Claim 8, Wolf in view of Yopp further teaches:
The controller does not activate the at least one alarm if the vehicle with the safety alert system is not stopped (Wolf, Paragraphs [0014] and [0019], One of ordinary skill in the art would recognize that the subject vehicle may be traveling along the road without a vehicle approaching the subject vehicle or without a vehicle approaching the subject vehicle within a distance/velocity/deceleration that indicates a likely or imminent or unavoidable impact.  Thus, the vehicle would not be stopped, and an alert would not be activated.).

Claim 9, Wolf teaches:
A safety alert system for a vehicle (Wolf, Paragraph [0008]), the safety alert system comprising: 
a controller (Wolf, Fig. 1: 18) connected to the vehicle (Wolf, Fig. 1: 10, Paragraph [0009], The control or electronic control unit or processor 18 is connected to a mirror assembly 20 of the vehicle 10.); 
at least one detector (Wolf, Fig. 1: 14a-14d) mounted to the vehicle (Wolf, Paragraph [0009], Imaging sensor or cameras 14a-14d may be located at 4 different sides of the vehicle.), the at least one detector being in communication with the controller (Wolf, Paragraph [0009], The control or electronic control unit or processor 18 processes image data captured by the cameras.); and 
at least one alarm communicatively coupled to the controller (Wolf, Paragraph [0014], The car2car/car2x telematics system transmits an alert or warning to a following vehicle based on data indicating that the following vehicle may be tailgating and/or a hazardous condition exists.  Thus, the ), if the vehicle is in a stop mode having issued a stop command to an approaching vehicle by way of flashing lights and/or an extending of a stop sign (Wolf, Paragraph [0019], The subject vehicle may issue a warning by flashing exterior lights of the subject vehicle, which is functionally equivalent to a stop mode.  The subject vehicle begins the flashing of the lights as it detects the other vehicle approaching the subject vehicle, i.e. begins the stop mode.), then the system executing the steps of: 
detecting a distance to the approaching vehicle (Wolf, Paragraph [0015], The system determines a distance from the subject vehicle to the rearward approaching vehicle.); 
determining a velocity of the approaching vehicle (Wolf, Paragraph [0015], The system determines the difference in speed of the subject vehicle to a closing vehicle.  The system must know both the speed of the subject vehicle and the speed of the closing vehicle in order to determine the difference between the speeds.); 
calculating a deceleration value of the approaching vehicle (Wolf, Paragraph [0015], The system calculates a deceleration ratio based on the determined speed and distance of an approaching vehicle.  The deceleration ratio is a deceleration value.); and 
activating the at least one alarm (Wolf, Paragraph [0019]) based on the deceleration value (Wolf, Paragraph [0015], The system determines, based on at least the deceleration ratio, whether or not an approaching vehicle is likely to be able to come to a stop before reaching the subject vehicle.  A warning may be provided to the driver of the subject vehicle based on the determination.), the alarm being directed toward people proximate the vehicle (Wolf, Paragraph [0019], An optical signal or alert may be provided to alert drivers of other vehicles, including the approaching vehicle, which are people ).
Wolf does not explicitly teach:
The controller executing the steps; and
activating the at least one alarm if the deceleration value is not within a predetermined level, 
the alarm being directed toward people about to enter or exit the vehicle.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the control or electronic control unit (ECU) or processor 18 to execute the steps of detecting, determining, calculating, and activating.  The control or electronic control unit (ECU) or processor 18 processes image data captured by the cameras and provides displayed images at a display device 16 for viewing by the driver of the vehicle (see Wolf, Paragraph [0009]).  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.
As per the limitation of activating the at least one alarm if the deceleration value is not within a predetermined level, the system determines if an incoming or approaching vehicle is likely to be able to come to a stop before reaching the subject vehicle based on the calculated deceleration ratio (see Wolf, Paragraph [0015]).  Therefore, if the deceleration ratio indicates that an impact is likely or imminent or unavoidable, the deceleration ratio is therefore not within a predetermined level, i.e. a level at which the impact is not likely or imminent or unavoidable.
Yopp teaches:
An alarm oriented toward people about to about to enter or exit the vehicle (Yopp, Paragraph [0020], The vehicle warns a user that may enter an area near a door of the vehicle of an unsafe condition, either visually and/or audibly.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Wolf by integrating the teaching of a warning system as taught by Yopp.


Claim 10, Wolf in view of Yopp further teaches:
The at least one alarm is at least one of a visual alarm and an acoustic alarm oriented toward the approaching vehicle (Wolf, Paragraph [0019], An optical signal or alert may be provided to alert drivers of other vehicles, including the approaching vehicle.).

Claim 11, Wolf in view of Yopp further teaches:
The at least one alarm is actively directed toward the approaching vehicle by the controller (Wolf, Paragraphs [0014] and [0019], It would have been obvious to one of ordinary skill in the art for the control or electronic control unit (ECU) or processor 18 to control the telematics system to transmit the alert or warning to the approaching vehicle.).

Claim 12, Wolf in view of Yopp further teaches:
The at least one alarm includes a plurality of alarms including a first alarm and a second alarm (Wolf, Paragraphs [0014] and [0019]), the first alarm being directed toward the approaching vehicle (Wolf, Paragraph [0014] and [0019], The car2car alert or warning directed toward a tailgating vehicle may be a first alarm, as well as the optical signal or alert directed toward the approaching vehicle.  A first alarm is thus interpreted as an alarm or alert intended for the driver of the approaching vehicle.), the second alarm being generally directed to people in or proximate to the vehicle having the safety alert system (Wolf, Paragraph [0019], The optical signal or alert may also be directed towards drivers of other vehicles, which are in or proximate to the vehicle having the safety alert system because the other drivers would be able to perceive the alert.  An alert may also be provided to the driver of the subject ), the controller being communicatively coupled to both the first alarm and the second alarm (Wolf, Paragraph [0014], The car2car/car2x telematics system transmits an alert or warning to a following vehicle based on data indicating that the following vehicle may be tailgating and/or a hazardous condition exists.  Thus, the car2car/car2x telematics system is coupled to the ECU 18 because the ECU 18 must first determine that the following vehicle is tailgating and/or a hazardous condition exists based on data from the sensors/cameras 14a-14d.  Additionally, the system includes methods of providing an alert to the driver of the subject vehicle and to other drivers via the subject vehicle itself (see Wolf, Paragraph [0019]).).

Claim 13, Wolf in view of Yopp does not explicitly teach:
The controller determines if the deceleration value is within an other predetermined level.
However, it would have been obvious to one of ordinary skill in the art for another deceleration ratio level to exist wherein an approaching vehicle’s deceleration ratio indicates a likely impact with the subject vehicle (see Wolf, Paragraph [0015]).  Therefore, the predetermined level of the deceleration ratio is a level in which impact is not likely or imminent or unavoidable.  The other predetermined level of the deceleration ratio is a level in which impact is likely but not imminent or unavoidable.  Such a modification would not change the principal operation of the system, and is within the scope of the teachings of Wolf.

Claim 14, Wolf in view of Yopp further teaches:
If the deceleration value is not within the predetermined level, but is within the other predetermined level then the controller activates the first alarm (Wolf, Paragraphs [0014] and [0019], ).

Claim 15, Wolf in view of Yopp further teaches:
If the deceleration value is not within the predetermined level and is not within the other predetermined level then the controller activates the first alarm and the second alarm (Wolf, Paragraph [0019], If the deceleration ratio indicates that impact is imminent or unavoidable, then the deceleration ratio is at a value that is not within the predetermined level or the other predetermined level, which represent values in which the approaching vehicle is still able to come to a stop before reaching the subject vehicle.  Thus, it would have been obvious to one of ordinary skill in the art for the alert transmitted towards the driver of the approaching vehicle and adjacent vehicles to occur when the approaching vehicle’s deceleration ratio is indicative of an imminent or unavoidable impact.).

Claim 16, Wolf teaches:
A method of activating a safety alert system of a vehicle (Wolf, Paragraph [0008]), the method including the steps of: 
determining if the vehicle is in a stop mode, the stop mode including an issuing of a stop command to an approaching vehicle by way of flashing lights and/or an extending of a stop sign (Wolf, Paragraph [0019], The subject vehicle may issue a warning by flashing exterior lights of the subject vehicle, which is functionally equivalent to a stop mode.  The subject vehicle begins the flashing of the lights as it detects the other vehicle approaching the subject vehicle, i.e. begins the stop mode.), if the vehicle is in the stop mode, then executing the steps of:
detecting a distance to an approaching vehicle (Wolf, Paragraph [0015], The system determines a distance from the subject vehicle to the rearward approaching vehicle.); 
determining a velocity of the approaching vehicle (Wolf, Paragraph [0015], The system determines the difference in speed of the subject vehicle to a closing vehicle.  The system must know both the speed of the subject vehicle and the speed of the closing vehicle in order to determine the difference between the speeds.); 
calculating a deceleration value of the approaching vehicle (Wolf, Paragraph [0015], The system calculates a deceleration ratio based on the determined speed and distance of an approaching vehicle.  The deceleration ratio is a deceleration value.); and 
activating an alarm (Wolf, Paragraph [0019]) based on the deceleration value (Wolf, Paragraph [0015], The system determines, based on at least the deceleration ratio, whether or not an approaching vehicle is likely to be able to come to a stop before reaching the subject vehicle.  A warning may be provided to the driver of the subject vehicle based on the determination.); and
directing the alarm toward people proximate the vehicle thereby alerting the people (Wolf, Paragraph [0019], An optical signal or alert may be provided to alert drivers of other vehicles, including the approaching vehicle, which are people proximate the vehicle.  The term proximate is interpreted as people who are within a distance to be capable of seeing the visual alarm, e.g. the flashing lights.).
Wolf does not explicitly teach:
Activating an alarm if the deceleration value is not within a predetermined level, and 
directing the alarm toward people about to enter the vehicle thereby alerting the people that the approaching vehicle has not decelerated within the predetermined level.
As per the limitation of activating the at least one alarm if the deceleration value is not within a predetermined level, the system determines if an incoming or approaching vehicle is likely to be able to come to a stop before reaching the subject vehicle based on the calculated deceleration ratio (see Wolf, Paragraph [0015]).  Therefore, if the deceleration ratio indicates that an impact is likely or 
Yopp teaches:
An alarm oriented toward people about to about to enter or exit the vehicle (Yopp, Paragraph [0020], The vehicle warns a user that may enter an area near a door of the vehicle of an unsafe condition, either visually and/or audibly.) thereby alerting the people of the threat of an approaching vehicle (Yopp, Paragraph [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Wolf by integrating the teaching of a warning system as taught by Yopp.
The motivation would be to accurately warn people entering or exiting a vehicle to provide for their safety (see Yopp, Paragraph [0005]).

Claim 17, Wolf in view of Yopp further teaches:
The at least one alarm is at least one of a visual alarm and an acoustic alarm oriented toward the approaching vehicle (Wolf, Paragraph [0019], An optical signal or alert may be provided to alert drivers of other vehicles, including the approaching vehicle.).

Claim 18, Wolf in view of Yopp further teaches:
The at least one alarm includes a plurality of alarms including a first alarm and a second alarm (Wolf, Paragraphs [0014] and [0019]), the first alarm being directed toward the approaching vehicle (Wolf, Paragraph [0014] and [0019], The car2car alert or warning directed toward a tailgating vehicle may be a first alarm, as well as the optical signal or alert directed toward the approaching vehicle.  A first alarm is thus interpreted as an alarm or alert intended for the driver of the approaching vehicle.), the second alarm being generally directed to people in or proximate to the vehicle having the safety alert system (Wolf, Paragraph [0019], The optical signal or alert may also be directed towards drivers of other vehicles, which are in or proximate to the vehicle having the safety alert system because the other drivers would be able to perceive the alert.  An alert may also be provided to the driver of the subject vehicle (see Wolf, Paragraph [0015]).  The second alarm is thus interpreted as an alarm or alert intended for drivers other than the driver of the approaching vehicle or for the driver of the subject vehicle.).

Claim 19, Wolf in view of Yopp does not explicitly teach:
The step of determining if the deceleration value is within an other predetermined level.
However, it would have been obvious to one of ordinary skill in the art for another deceleration ratio level to exist wherein an approaching vehicle’s deceleration ratio indicates a likely impact with the subject vehicle (see Wolf, Paragraph [0015]).  Therefore, the predetermined level of the deceleration ratio is a level in which impact is not likely or imminent or unavoidable.  The other predetermined level of the deceleration ratio is a level in which impact is likely but not imminent or unavoidable.  Such a modification would not change the principal operation of the system, and is within the scope of the teachings of Wolf.

Claim 20, Wolf in view of Yopp further teaches:
The step of determining if the deceleration value is not within the predetermined level, but is within the other predetermined level then activating the first alarm (Wolf, Paragraphs [0014] and [0019], If the approaching vehicle is tailgating or in a potentially unsafe manner that includes an excitation level (see Wolf, Fig. 3), the system generates an alert directed towards the driver of the approaching vehicle.).

Claim 21, Wolf in view of Yopp further teaches:
The step of activating the first alarm and the second alarm if the deceleration value is not within the predetermined level and is not within the other predetermined level (Wolf, Paragraph [0019], If the deceleration ratio indicates that impact is imminent or unavoidable, then the deceleration ratio is at a value that is not within the predetermined level or the other predetermined level, which represent values in which the approaching vehicle is still able to come to a stop before reaching the subject vehicle.  Thus, it would have been obvious to one of ordinary skill in the art for the alert transmitted towards the driver of the approaching vehicle and adjacent vehicles to occur when the approaching vehicle’s deceleration ratio is indicative of an imminent or unavoidable impact.).

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Applicant’s argument that the cited reference, i.e. Wolf, does not teach the stop mode of the vehicle as now claimed in independent claims 1, 9, and 16, wherein the alarm is oriented toward people about to enter the vehicle, the argument is moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683